 

Exhibit 10.2

FIRST AMENDMENT TO

MANAGEMENT STOCKHOLDER’S AGREEMENT

FIRST AMENDMENT, dated October 27th, 2010, to that certain Management
Stockholder’s Agreement (as amended or supplemented from time to time) by and
among Nielsen Holdings B.V. (f/k/a Valcon Acquisition Holding B.V. a private
company with limited liability incorporated under the laws of The Netherlands
(the “Company”), Valcon Acquisition Holding (Luxembourg) S.à.r.l., a private
limited company incorporated under the laws of Luxembourg (“Luxco”) and the
undersigned Management Stockholder (such agreement, the “Management Stockholders
Agreement”). All capitalized terms used in this Amendment but not defined herein
shall have the meaning ascribed to such terms under the Management Stockholders
Agreement.

WHEREAS, it has been agreed that, on and after any initial Public Offering
(subject to the expiration of any Lock-Up Period), the Management Stockholder
would be permitted to exercise any vested Options that he currently holds
through a cashless exercise arrangement pursuant to which the Option Exercise
Price and minimum tax withholding due in respect of such exercise would be paid
using the proceeds of shares of Stock otherwise deliverable upon the exercise of
any such Options; provided, that any such shares would be counted towards the
number of shares that the Management Stockholder would otherwise be entitled to
register and sell upon the exercise of any Piggyback Registration Rights
pursuant to Section 7 of the Management Stockholders Agreement;

WHEREAS, the Company, Luxco and the Management Stockholder have agreed to amend
the Management Stockholders Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements specified in this
Amendment, the parties hereto hereby agree as follows:

1. Amendment to Management Stockholders Agreement.

(a) The first sentence of Section 3(a) of the Management Stockholders Agreement
is hereby amended by inserting an additional proviso at the end of such sentence
that reads as follows:

“; provided, further, however, that following an initial Public Offering (but
subject to the expiration of any applicable Lock-Up Period), the Management
Stockholder may nevertheless transfer Option Exercise Shares pursuant to a
Cashless Exercise Program.”

(b) Section 5(b) of the Management Stockholders Agreement is hereby amended by
inserting the following term after the defined term “Call Period” and before the
defined term “Cause”:

“Cashless Exercise Program” shall mean, in connection with the exercise of any
option by the Management Stockholder, an arrangement whereby the Management
Stockholder, through a broker unaffiliated with the Company, irrevocably elects
to allow such broker to sell Option Exercise Shares and remit the proceeds of
such sale to the Company as payment for the applicable Option Exercise Price and
Withholding Taxes, which arrangement shall in all events be compliant with the
applicable requirements and limitations of the Sarbanes-Oxley Act of 2002.



--------------------------------------------------------------------------------

 

(c) Section 5(b) of the Management Stockholders Agreement is hereby amended by
inserting the following term after the defined term “Option Exercise Price” and
before the defined term “Option Plan”, each as contained therein:

“Option Exercise Shares” shall mean the cumulative total number of shares of
Stock that would have been delivered to the Management Stockholder upon his
exercise of any Option, but for the Management Stockholder’s election, at the
time of any such exercise of any such Option, to sell, pursuant to a Cashless
Exercise Program, the number of shares of Stock that would otherwise have been
delivered to the Management Stockholder upon such exercise having a Fair Market
Value, at each such exercise, equal to the sum of (x) the Option Exercise Price
being paid by the Management Stockholder at the time of such exercise and
(y) the minimum dollar amount of the withholding due in respect of any Federal,
state or local income and employment taxes due in respect of such exercise at
such time (“Withholding Taxes”). The Company shall accurately maintain a written
accounting at all times of the number of Option Exercise Shares that have
(i) accumulated through the Management Stockholder’s exercise of any Options in
the manner described herein and (ii) been used to reduce the number of shares of
Stock available to be registered under Section 7(c) of this Agreement, which
written accounting shall be available to the Management Stockholder Entities at
any time upon reasonable advance written request to review delivered to the
Company by any Management Stockholder Entity (such written accounting, the
“Option Exercise Share Tally”).

(d) Section 7(c) of the Management Stockholders Agreement is hereby amended by
inserting the following proviso and subsequent definitions to the end of such
Section 7(c):

“; provided, however, that the maximum number of shares of Stock calculated
hereunder which could otherwise be registered under this Section 7 (the
“Proposed Registerable Shares”) shall be reduced (but not below zero) by the net
positive number of any Option Exercise Shares that have accumulated on the
Option Exercise Share Tally as in effect immediately prior to the date the
Company receives a Request (the “Tally Date”). For the avoidance of doubt, no
shares of Stock shall be registered in any Proposed Registration for the benefit
of the Management Stockholder Entities unless the number of Option Exercise
Shares contained on the Option Exercise Share Tally on the Tally Date is less
than the applicable number of the Proposed Registerable Shares.”

2. Governing Law. The laws of the State of New York shall govern the
interpretation, validity and performance of the terms of this Amendment, except
to the extent that the issue or transfer of Stock shall be subject to mandatory
provisions of the laws of The Netherlands.

3. No Other Amendments. Except to the extent expressly amended by this
Amendment, all terms of the Management Stockholders Agreement shall remain in
full force and effect without amendment, change or modification.

4. Counterparts. This Amendment may be executed in counterparts, and by
different parties on separate counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the following have executed this Amendment as of the
date first set forth above.

 

NIELSEN HOLDINGS B.V. By:   /s/ James Attwood   Name: James Attwood   Title:
Managing Director

 

VALCON ACQUISITION HOLDING (LUXEMBOURG) S.À.R.L. By:  

/s/ Wolfgang Zettel

  By:  

/s/ Patrick Healy

  Name: W. Zettel     Name: Patrick Healy   Title:   Manager A    
Title:   Manager B

 

MANAGEMENT STOCKHOLDER

/s/ David L. Calhoun David L. Calhoun

 

3